DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed on April 8, 2021 have been fully considered and they are persuasive. 
Claims 1, 10, 11, 19, and 20 were amended.
The claim rejections under 35 U.S.C. § 103 have been withdrawn in view of the amendments and arguments on pp. 8-9 of the REMARKS. Specifically, independent claims 1, 11, and 20 have been amended with subject matter previously identified as allowable.

Allowable Subject Matter
Claims 1-20 are allowed.
No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on April 8, 2021. According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crockford D. Json. ECMA International. 2012. Discloses an overview of JSON, including distinctions between objects and arrays used in JSON.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        4-19-2021